Citation Nr: 0936197	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals, left foot injury.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision in 
which the RO, in pertinent part, assigned a 20 percent 
evaluation for residuals, left foot injury.  The Veteran has 
perfected an appeal with respect to that decision.   


FINDING OF FACT

The medical evidence of record demonstrates that the 
Veteran's residuals, left foot injury more closely 
approximates a severe foot injury.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for residuals, left 
foot injury, have been met.  See 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating for his left foot disability in an April 
2007 notice letter.  This letter also notified the Veteran 
how a disability rating and an effective date for the award 
of benefits is assigned and complied with the notice 
requirements in Dingess.   A May 2008 letter provided the 
Veteran with the notice required by Vazquez I & II.   

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
April 2008, October 2008, March 2009, April 2009, and July 
2009 supplemental statements of the case (SSOC) reflect 
readjudications of the increased rating claim on appeal.  
Hence, while some of the notice was provided after the 
initial rating actions on appeal, the Veteran is not shown to 
be prejudiced by the timing of the compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, and identified 
private treatment records have been obtained.  Additionally, 
he has been afforded two VA examinations for his left foot 
disability in January 2007 and October 2008.  
There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).


II.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's disability has been rated under Diagnostic Code 
5284.  DC 5284 provides the rating criteria for other 
injuries of the foot.  A 10 percent rating is assigned for 
moderate injury and 20 and 30 percent ratings are assigned 
for moderately severe and severe foot injuries, respectively.  
See 38 C.F.R. § 4.71a, DC 5284.  

The Board notes that words such as "slight," "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on x- ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

The Veteran was afforded several VA examinations to assess 
his left foot disability.  Initially, the Board acknowledges 
that the Veteran's claims file was not made available to the 
January 2007 and October 2008 VA examiners.  The Board 
observes that review of the claims file is only required 
where necessary to ensure a fully informed exam or to provide 
an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10063-02 
(March 12, 1996). In this case, the Board finds that review 
of the Veteran's claims file was unnecessary because the 
Veteran provided an accurate account of his medical history, 
thus ensuring a fully informed examination.  In this regard, 
the Board observes that the Veteran's account as related to 
the examiners essentially reflected the evidence of record at 
that time.  The Board also finds that review of the claims 
file was not necessary for the examiners to provide findings 
as to the current extent of the Veteran's service-connected 
residuals, left foot injury, as the disability rating is 
based on physical examination of the left foot.

III.  Analysis

In March 2007 the VA received the Veteran's claim for an 
increase in evaluation for his service-connected left foot 
disability.  At a January 2007 VA examination the Veteran 
stated that he injured his left foot in Germany in the 
1980's.  He reported that he was medically evacuated and was 
hospitalized.  The Veteran stated that he had surgery on his 
left foot, but that he was not sure what type.  He stated 
that he fractured his second toe.  At the examination, that 
toe was very sensitive; it could not even be touched.  The 
Veteran reported a difficulty with wearing socks and stated 
that he experienced pain when walking or standing.  He stated 
that he has not sought care for his left foot and does not 
have any specific treatment.  The Veteran denied wearing 
corrective shoes and stated that he does not wear braces, use 
canes or shoe inserts.  The Veteran stated that it depends on 
the activity whether he has flare-ups, if he has been on his 
feet more.  

Upon physical examination of the left foot, the Veteran's 
great toe had normal range of motion.  Flexion of the 
metaphalangeal was to 40 degrees, extension was 65 degrees.  
Flexion of the interphalangeal was 60 degrees, extension was 
zero.  The second toe was unable to be moved.  It was 
swollen, red, painful, and any motion of touching the toe was 
very painful.  There were no other skin or vascular changes 
noted.  No calluses or breakdowns were present, however it 
was obvious that the Veteran had abnormal weight bearing on 
the left foot.  The Veteran was unable to rise on his toes or 
heels due to pain.  No other deformities were noted.  There 
was no pes planus.  The second toe was obviously deformed as 
compared to the right foot.  The left foot was difficult for 
any repetitive range of motion because the left second toe 
was very painful with any motion.  

A January x-ray showed degenerative arthritis of the first 
and second toe as well as osteonecrosis in the second toe. 

The Veteran in his VA Form-9 reported that the pain in his 
toes was excruciating and that the pain was constant when he 
has to wear a sock and shoe.  He stated that he cannot bear 
any weight on toes which caused him to have to limp which in 
turn, affected his balance.  

A January 2008 VA progress note showed that the Veteran 
complained of worsening left foot pain.  Upon examination, 
the Veteran's left foot revealed full range of motion.  There 
was negative talus tilt test.  The patient was able to weight 
bear.  There was no edema or deformity.  The Veteran was 
assessed as having osteoarthritis.  A February 2008 VA 
progress note showed that the Veteran complained of 
increasing pain in his left foot, specifically in the second 
and third toes over the last six years.  He stated that he 
has not sought treatment for this condition.  The Veteran 
stated that the pain was constant and localized in his toes 
only and denied radiation.  He reported that pain occurred 
with any pressure, even a sock.  A March 2008 orthotics 
prosthetic consult note showed that the Veteran was fitted 
with bilateral extra depth shoes to protect and accommodate 
his feet.  

The Veteran was afforded another VA examination in October 
2008.  The Veteran reported a history of osteonecrosis of the 
distal second phalanx of the left foot and degenerative 
arthritis of the first and second toes of the left foot.  The 
Veteran's doctor told him that the only treatment would 
likely be amputation.  The Veteran stated that he does not 
want to have his foot amputated.  

The Veteran's toe was very sensitive.  It could not be 
touched.  He had difficulty wearing any shoes whatsoever.  
The Veteran stated that he does not wear shoes at home.  He 
had pain walking, standing, or performing any activities on 
his feet.  He had been seen at the VA podiatry clinic where 
he was told that there was nothing that could be done.  The 
Veteran denied using a brace, cane, or shoe inserts, or any 
other corrective shoes.  He stated that he has tried 
corrective shoes but nothing works for him.  The podiatry 
note stated that the Veteran should wear high-top boots for 
more stability.  The Veteran wore regular sneakers to his 
examination appointment.  His pain level is quite high at all 
times, towards reaching 10 out of 10 on a pain scale.  It was 
difficult for the Veteran to put any weight on his left foot 
due to his toes.  He had antalgic gait.  He stated that he 
has to use an automatic drive because of his toes and that he 
has difficulty doing dishes, cleaning, and grocery shopping.  
The Veteran stated that he tried to avoid stairs.  He stated 
that he can only walk about 20 yards.  He cannot run and 
cannot use a 4-wheeler.  The Veteran reported that his toes 
are always full and thick and sometimes are a light purple 
color.  

Upon physical examination the Veteran was noted as being 
morbidly obese with an antalgic gait.  On inspection of his 
feet, comparing the bilateral feet, there is obvious 
deformity and swelling of the left great toe, second, and 
third toe.  The Veteran would not allow any touch of the 
second toe.  In fact, touch of the third toe was quite 
painful as it tended to touch the second toe.  The great toe 
had normal range of motion, as did the third, fourth, and 
fifth toes.  Extension of the metaphalangeal was to 65 
degrees, flexion was to 40 degrees.  Flexion of the 
interphalangeal was to 60 degrees, extension was to zero 
degrees.  The second toe was unable to be touched due to 
extreme pain.  There was no erythema noted, nor were any 
other skin or vascular changes.  There were no calluses or 
breakdowns, nor open wounds or ulcers.  Repetitive flexion 
and extension activity of the foot was difficult because the 
left second toe was very painful and this area could not be 
examined or observed.  X-rays of the toes revealed no change 
from previous x-rays.  An x-ray of the left foot showed that 
when compared to the January 2007 x-rays, there was no 
significant interval change.  Once again there was widening 
and flattening of the head of the second metatarsal which is 
consistent with Freidberg's infraction and is unchanged.  
Minor degenerative arthritic changes were seen at the PIP 
joint of the second toe and the interphalangeal joint of the 
great toe, these findings are unchanged.  The unusual 
scimitar shape bone lying inferior to the calcaneocuboid 
articulation on lateral view is again identified and is 
unchanged.  This may represent an accessory ossicle.  The 
foot is otherwise unremarkable.  

The Veteran was diagnosed with degenerative arthritis of the 
first and second toes of the left foot.    

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 30 percent for the Veteran's 
left foot disability.  

As an initial matter the Board notes that because there is 
limitation of motion of a specific joint, the second toe,  
that is compensable (10 percent or higher) under Diagnostic 
Code 5284, the compensable limitation of motion will be rated 
under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The medical evidence showed that the Veteran's left foot was 
obviously deformed.  The second toe's limitation of motion 
was so severe that it was unable to be moved at the January 
2007 or October 2008 examination.  It was swollen, red, 
painful, and any motion of touching the toe was very painful.  
Additionally, the Veteran's left foot disability resulted in 
the Veteran being able to only walk about 20 yards.  It is 
difficult for the Veteran to put any weight on his left foot 
due to his toes.  Moreover, the Veteran has a hard time 
wearing shoes, as any pressure to the left foot results in 
severe pain.  

After a careful review of the record and resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's residuals, left foot injury, with x-ray 
evidence of degenerative joint disease, warrants a rating of 
30 percent under diagnostic code 5284 for a severe foot 
injury.  In this regard the Board has considered the marked 
limitation of the Veteran's foot, accompanied by pain as the 
main limiting factor as well as evidence of widening and 
flattening of the head of the second metatarsal which is 
consistent with Freidberg's infraction.  Minor degenerative 
arthritic changes were seen at the PIP joint of the second 
toe and the interphalangeal joint of the great toe.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284; 
DeLuca v. Brown, 8 Vet. App. 202.  As such, the Board finds 
that the Veteran's left foot disability more nearly 
approximates that of a severe foot injury and warrants a 30 
percent evaluation, but no higher, as there is no evidence of 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board has considered the application of other diagnostic 
codes as well.  However, the Veteran's left foot disability 
has not been found to have pes cavus, flatfoot, or malunion 
or nonunion of the tarsal or metarsal bones, therefore 
Diagnostic Codes 5276, 5278, or 5283 are not for application.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's left foot disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted. See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the Veteran's left foot disability.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra- schedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met.  See Id. at 339; Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Based on the foregoing, the Board concludes that the 
Veteran's left foot disability warrants an evaluation of 30 
percent, but not higher.  As the Board finds that the record 
presents no basis for an assignment of more than a 30 percent 
rating for the Veteran's left foot disability, there is no 
basis for staged ratings of the disability pursuant to Hart.  
Hart, 21 Vet. App. at 509-10.  


ORDER

A rating of 30 percent for residuals, left foot injury is 
granted, subject to the provisions governing the award of 
monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


